207 F.3d 889 (7th Cir. 2000)
United States of America,    Plaintiff-Appellee,v.Timothy S. Jocic,    Defendant-Appellant.
No. 99-2713
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 29, 2000Decided March 22, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Indianapolis Division.  No. IP 98-139-CR--S. Hugh Dillin, Judge.
Before Bauer, Cudahy, and Eschbach, Circuit Judges.
Bauer, Circuit Judge.


1
Timothy Jocic is appealing  his conviction for armed bank robbery in  violation of 18 U.S.C. sec. 2113(a), for which he  was sentenced to 66 months' imprisonment and five  years' supervised release. Jocic argues only that  he was coerced into driving the getaway car for  the robbery and that the government failed to  bear its burden of showing that he was acting  voluntarily.


2
Around 1:30 p.m. on September 15, 1998, Michael  Bradach entered an NBD Bank in Bloomington,  Indiana, and, armed with a nine millimeter  handgun, robbed two tellers of approximately  $23,000. The teller supervisor who testified at  the trial estimated that Bradach was in the bank  for two to three minutes. Upon leaving the bank,  Bradach entered the passenger side of his black  Jeep Cherokee, which was being driven by Jocic.  The jeep was backed into a parking space facing  an alley about 115 feet from the doors of the  bank and 55 feet from the doors of A.G. Edwards,  an investment company located across the alley  from the bank. Once Bradach got in, the jeep  immediately took off through the alley.


3
As the holdup began, a customer waiting in the  drive-through banking line observed the people  inside the bank put their hands in the air. The  customer said it took him fifteen to thirty  seconds to react, but then he drove next door to  A.G. Edwards, parked his car, entered the  offices, and directed the people there to call  the police. After an employee called the police,  the drive-through customer walked outside and saw  the robber leave the bank. The customer observed  that the driver of the jeep was wearing a hat or  hood and dark glasses.


4
A number of A.G. Edwards employees also watched  the robber leave the bank. One was talking to the  911 operator on her cell phone as she observed  the robber cross the parking lot. Another watched  the robber cross the parking lot and enter the  front passenger door of the jeep, whose engine he  heard running prior to the robber's arrival. This  witness also heard the driver of the jeep,  wearing a hooded sweatshirt pulled down around  his face, tell the robber to "hurry up." Another  bank customer waiting in her car nearby heard the  jeep's driver tell the robber to "get in."


5
Phil Bryan, a Bloomington Police officer  responding to the 911 calls, observed two males  in a black jeep driving by the NBD Bank. Bryan  drove his marked police car up behind the jeep  and turned on his lights and sirens. The jeep did  not stop, but instead raced off, reaching speeds  of 50 miles per hour in a 30 mile per hour zone  and ignoring stop signs and traffic lights. After  other marked police cars joined in the pursuit,  the jeep was forced to make a sharp turn at a T-  intersection. The jeep failed to negotiate the  turn and slid into the curb.


6
Both front doors opened and the driver and  passenger fled the jeep simultaneously, running  in opposite directions. The passenger, Bradach,  carrying a handgun, ran north for a distance of  about 50 feet. Bryan stopped his car and pursued  him on foot. Confronted by police and ordered to  drop the firearm, Bradach put the weapon in his  mouth and fatally shot himself. Meanwhile the  driver, Jocic, ran west on a sidewalk bordered by  a chain link fence on one side and the street on  the other. A second Bloomington police officer,  Sgt. Mark Crouch, had been following Bryan in  another marked police car. Crouch turned on his  lights and sirens and drove two wheels of the car  up onto the sidewalk alongside where Jocic was  running. Jocic looked back at Crouch, but  continued to run. Crouch then pinned Jocic  against the fence with the left front fender of  his patrol car, knocking Jocic up over the hood  and onto the ground. There were approximately 65  yards between the abandoned jeep and the point  where Crouch stopped Jocic. As Crouch then took  Jocic into custody, he observed that Jocic was wearinga hooded sweatshirt tied fairly tight  around his face and a pair of sunglasses. The  police recovered $23,000 in cash from the jeep,  including the "bait" money from the NBD Bank, and  a clip of nine millimeter ammunition from a  pocket in the front passenger side door.


7
Within fifteen minutes after his arrest, Jocic  gave a taped statement to the Bloomington police  and the FBI at the Bloomington Police Department.  Both the videotape and transcript of his  statement were admitted at trial. After being  given his Miranda rights and waiving them, Jocic  stated that he was from Crown Point, Indiana, and  was a junior at Indiana University. Then, before  the interview proceeded beyond personal  information, Jocic asked if Bradach was dead and  the officers responded that he was. Jocic then  stated that he and Bradach had graduated from  separate high schools in the same year and did  not become acquainted until a mutual friend  introduced them about two months prior to the  bank robbery. During that time Jocic and Bradach  socialized on occasion.


8
According to Jocic, on the morning of the  robbery, Bradach called him between 10 and 11 in  the morning and asked to come over to Jocic's  home. Jocic agreed, but told Bradach he had to go  to class at 11:15. When Bradach arrived at 11:25,  he was dressed all in black and was carrying a  backpack from which he pulled a nine millimeter  handgun. Bradach had reserved a flight for 5:40  that evening to visit a girlfriend in South  Carolina, but he did not have the money to pay  for the trip. He told Jocic he needed his help to  get the money to go to South Carolina, then  pointed the gun at him and said "You're my  driver" and "I just need ten minutes of your  time." Bradach repeated that he needed some  money, and talked of robbing a bank, a  convenience store, or a gas station. Jocic was  shocked by Bradach's behavior and did not know  whether Bradach was joking or not.


9
Prior to leaving Jocic's house, Bradach  permitted Jocic to call and cancel a counseling  appointment, and, since Jocic had just woken up,  Bradach allowed him to get dressed. Jocic then  left his house with Bradach because he was afraid  "he was gonna shoot me if I said no." When they  got to Bradach's jeep, Bradach drove and Jocic  rode in the passenger seat. Bradach eventually  asked Jocic if he knew where there was a "good  bank," and Jocic replied that the NBD Bank where  he had an account was nearby. They arrived at the  bank and Bradach circled around it once, then  pulled the jeep into a parking space facing the  alley. Bradach placed the gun in his lap pointed  at Jocic as he put on a pair of plastic gloves.  He had two clips for the gun, one of which he  handed to Jocic and told him to place it in his  side of the passenger door. Jocic did as he was  instructed. Finally, Bradach put on a black hat  and told Jocic "I'm goin'" and "You better be in  the driver's seat when I get back." Bradach added "I don't care," "I'll kill anyone" and "If anyone  steps up, they're goin' down." Then Bradach  exited the jeep, carrying his backpack and the  gun. It seemed to Jocic that the time Bradach was  gone was "quick."


10
When Bradach returned, he jumped in the  passenger side of the jeep, and said "I got a bag  of money" and "Go, go, go, go." Bradach was still  carrying the gun. As soon as Jocic drove the jeep  out of the parking lot, he saw a police car head  toward them, then execute a U-turn and begin to  chase them. Bradach kept saying "Go, go, go, go"  and Jocic did not know what to do. During the car  chase, Bradach told Jocic "I'm not going to jail"  and "I'll kill myself before I end up goin' to  jail." When the jeep hit the curb and stopped,  Jocic jumped out because he "didn't want to get  shot." When asked if he was afraid that the  police might shoot him, Jocic responded that he  was not. Jocic ran because he was afraid Bradach  would shoot him in the back.


11
During further questioning in his interview,  Jocic stated that he owned a police scanner and  had loaned it to Bradach onoccasion. About  thirty minutes following the end of the taped  interview, FBI agent Gary Dunn spoke again with  Jocic, inquiring why he did not leave the parking  lot while Bradach robbed the bank. Jocic now  claimed that Bradach had taken the keys to the  jeep into the bank with him. In a final  conversation at the Police Department, Jocic told  Dunn that Bradach had instructed him on what to  wear the day of the robbery. On cross-examination  at the trial, Jocic testified that he'd had  several phone conversations with Bradach on  September 14, 1998, the day before the robbery.  When government counsel asked Jocic why he just  didn't drive the jeep out of the parking lot  while Bradach was in the bank and call the  police, Jocic answered "There is a lot of things  I wish I could have done, should have done. Could  have, would have, but at this time I was  completely paralyzed with fear."


12
Jocic was indicted for both bank robbery and  carrying a firearm during the commission of a  felony, although the government moved to dismiss  the firearm count prior to trial. Following a  two-day trial, a jury found Jocic guilty of bank  robbery. The court granted Jocic's motion for a  new trial, and conducted a two-day bench trial.  Ultimately the court, like the jury before it,  rejected Jocic's defense of coercion and found  him guilty of bank robbery. The district court  sentenced Jocic to 66 months' imprisonment, five  years' supervised release, and payment of a  $2,000 fine. Jocic appeals, arguing only that  there was insufficient evidence to prove beyond  a reasonable doubt that he was not coerced into  robbing the bank.


13
This court's review of the sufficiency of  evidence is extremely limited. "We review  challenges to the sufficiency of the evidence by  viewing the evidence in the light most favorable  to the prosecution and asking whether any  rational trier of fact could have found the  essential elements of the crime beyond a  reasonable doubt." United States v. Balint, 201 F.3d 928, 934 (7th Cir.2000). Thus, if any rational trier of  fact could have found that the government proved  Jocic had not met one or more elements of the  coercion defense, the judgment should be  affirmed.


14
A defendant presenting the defense of coercion  is required to show that he reasonably feared  immediate death or serious bodily harm unless he  committed the criminal act with which he was  charged, and that there was no reasonable  opportunity to refuse to commit the offense and  to avoid the threatened injury. United States v.  Crowder, 36 F.3d 691, 696 (7th Cir 1994); United  States v. Toney, 27 F.3d 1245, 1248, 1252 (7th  Cir. 1994); see also United States v. Bailey, 444 U.S. 394, 410 (1980) ("Under any definition of  these defenses [duress and necessity] one  principle remains constant: if there was a  reasonable, legal alternative to violating the  law, 'a chance both to refuse to do the criminal  act and also to avoid the threatened harm,' the  defenses will fail."). Jocic testified on his own  behalf at trial in support of his claim that his  participation in the robbery was the result of  Bradach's coercion. The government thus was  required to disprove coercion beyond a reasonable  doubt. Crowder, 36 F.3d at 696; Toney, 27 F.3d at  1248, 1252. It could do so by either "proving  that the defendant's fear or perception of  serious bodily harm was unreasonable" or "by  proving that the defendant had a reasonable  opportunity to avoid the offense." Toney, 27 F.3d  at 1252. In Jocic's case, the district court  found that the government had done both.


15
In examining the truth of Jocic's claim of  coercion, the district court questioned why he  did not escape when he had the chance. Despite  Jocic's assertion that Bradach had taken the car  keys into the bank with him, the court found that  Bradach had left Jocic in the car with the engine  running while Bradach robbed the bank. Although  estimates of the length of time Bradach was in  the bank vary, even the "quick" duration Jocic  described was sufficient time for him to drive  off. Jocic's claim that he was "paralyzed" with  feardoes not fully excuse his failure to escape.  The witness parked in the bank's drive-through  lane also reported an initial state of shock when  he realized there was a robbery in progress, yet  he managed to recover, drive to A.G. Edwards,  enter the office, instruct an employee to call  911, and go back outside to the parking lot in  time to watch Bradach leaving the bank. Clearly,  Jocic also had time to do the same. Moreover, as  the government points out on appeal, even if the  car were not running, Jocic only had to sprint 55  feet to the door of A.G. Edwards where several  people were standing around, one of them using a  cell phone. Jocic easily sprinted approximately  65 yards in attempting to elude the police later  that day. Accordingly, the court rationally  concluded that Jocic did have a reasonable  opportunity to escape and failed to use it.


16
Additionally, the court noted the various  inconsistencies in Jocic's account of his  relationship with Bradach. Although Jocic based  his defense in part on the claim that he did not  know Bradach very well, the court highlighted the  fact that he and Bradach called each other seven  times the day before the robbery. The court also  focused on the fact that Jocic originally stated  that he had loaned his police scanner to Bradach  "a couple of times" and that Bradach only kept it  "for a day or two." But once the police informed  Jocic that they suspected Bradach in other  robberies, Jocic altered his statement to the  effect that Bradach had only returned the scanner  a couple of days earlier after borrowing it for  a week and a half. Consequently, the court did  not credit Jocic's testimony regarding his  relationship to Bradach and the interaction  between them on the day of the robbery. When a  defendant decides to testify and deny the charges  against him and the finder of fact thinks he is  lying, his untruthful testimony becomes evidence  of guilt to add to the other evidence. United  States v. Zafiro, 945 F.2d 881, 888 (7th Cir.  1991). Thus, Jocic's own statements contradict  his assertion that he was forced to assist in the  robbery for fear of his life. Because there is  sufficient evidence to support the district  court's finding that Jocic was not coerced into  aiding Bradach in the bank robbery, the judgment  is


17
AFFIRMED.